                                                                                         FILED
                                                                                  10:27 am Apr 03 2019
                        IN THE UNITED STATES DISTRICT COURT                      Clerk U.S. District Court
                         FOR THE NORTHERN DISTRICT OF OHIO                       Northern District of Ohio
                                  EASTERN DIVISION                                      Cleveland 

 IN THE MATTER OF THE CRIMINAL                      )   CASE NO: 1:19-MJ-3098
 COMPLAINT FOR MALCOLM COLLINS                      )
                                                    )   MAGISTRATE JUDGE
                                                    )   THOMAS M. PARKER
                                                    )
                                                    )   MOTION TO BE FILED UNDER SEAL

       Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Margaret A. Sweeney, Assistant United States Attorney, and

respectfully moves this Court for an order sealing the affidavit of Special Agent Todd Platt in

support of the criminal complaint issued in the above captioned case. Specifically, the United

States moves this Court to maintain the affidavit under seal on the electronic docket for the

following reasons.

       1.      The government has been engaged in an ongoing investigation being conducted

by the federal grand jury for the Northern District of Ohio focused upon potential violations of

21 U.S.C. §§ 846, 841(a)(1) (Conspiracy to Distribute and to Possess with Intent to Distribute

Heroin/Fentanyl & Distribution of and Possession with Intent to Distribute Heroin/Fentanyl), 21

U.S.C. § 843(b) (Use of a Communications Facility to Facilitate a Felony Drug Offense), and 18

U.S.C. § 1956(h) (Conspiracy to Launder Monetary Instruments) which investigation would be

compromised by the revelation of the extensive contents of the affidavit herein submitted.

       2.      In addition, the contents of the complaint affidavit are so particular that their

disclosure to the public would identify the underlying sources of information given to the affiant

as well as the identities of persons who are not currently charged.
       3.      Additionally, the affidavit contains telephone calls which were intercepted

pursuant to court-authorized wiretaps, and many persons who are discussed in those phone calls

in the affidavit are not yet charged but likely will be in the coming weeks. If the affidavit were

unsealed and the contents made available to persons outside counsel and represented parties in

this case, that information could cause these persons to flee prior to their arrests.

       4.      The United States further avers that sealing of affidavit is needed to protect not

only the identity of witnesses who have heretofore cooperated with the United States in its

investigation but also to protect disclosure of information which would otherwise keep potential

witnesses from coming forward to cooperate.




                                                  2
       The courts have inherent power, as an incident of their constitutional function, to control

papers filed with the courts within certain constitutional and other limitations. United States v.

Agosto, 600 F.2d 1256, 1257-58 (9th Cir. 1979) (rejecting and reversing district court's holding

that district courts lack authority to seal affidavit and remanding issue to district court for factual

consideration); see also Shea v. Gabriel, 520 F.2d 879, 882 (1st Cir. 1975) (dismissing appeal

concerning search warrant where district court carefully balanced government's interest in

secrecy to protect its on-going investigation against temporary loss to property-owner).




                                                   3
